Case 1:20-cr-O0080-KWR Document8 Filed 01/22/20 Page 1 of 1

AO 442 (Rev. 11/I1) Arrest Warrant

 

for the

 

United States of America

 

V. )
) Case No, CR 20-80 KWR

JODIE MARTINEZ )

)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) JODIE MARTINEZ ;
who is accused of an offense or violation based on the following document filed with the court:

 

M Indictment O Superseding Indictment 0 Information © Superseding Information © Complaint

O Probation Violation Petition C) Supervised Release Violation Petition O Violation Notice Order of the Court

This offense is briefly described as follows:

Count 1: 18 U.S.C. §§ 1153 and 1112: Involuntary Manslaughter;

Count 2: 18 U.S.C. §§ 1153 and 113(a)(6): Assault Resulting in Serious Bodily Injury.

Date: 01/09/2020 WAL J

Issuing officer’s signature

City and state: Albuquerque, New Mexico Mitchell R. Elfers, Clerk of Court

Printed name and tiile

 

 

 

Return

 

 

This warrant was received on (date) (//4{/ZO2O __, and the person was arrested on (date) | NF ZOZ0
at (city and state) LAA LLUV_L NM ;

Date: | lai 2020 ~ 1 2d

Arrgsting officer's signature

Da vit Leo - Sree Atewr

Printed name and title

 

 
